Citation Nr: 0908481	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  97-32 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310, 
or, in the alternative, entitlement to compensation under 38 
U.S.C.A. § 1151 as a result of death due to treatment 
afforded by the Department of Veterans Affairs (VA) from 
October to December 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1968.  He died in December 1996; the appellant is 
his surviving spouse.

This case was most recently before the Board of Veterans' 
Appeals (Board) in June 2006, when it was remanded to the VA 
Regional Office (RO) in Denver, Colorado, through the VA's 
Appeals Management Center (AMC) located in Washington, DC.  
Prior RO action had denied entitlement of the appellant to 
dependency and indemnity compensation on several bases and 
when the matter was initially referred to the Board for 
review, an opinion from an independent medical expert was 
obtained, pursuant to 38 U.S.C.A. § 7109 (West 2002).  That 
opinion was received by the Board in March 2004, following 
which a copy of that opinion was furnished to the appellant 
and her representative for their review and comment.  The 
appellant through her representative then requested that such 
opinion be returned to the RO for its initial consideration, 
prior to entry of a final decision by the Board.  Such action 
has been accomplished and the case has since been returned to 
the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on her part.


REMAND

On remand, the appellant in September 2006 and in April 2008 
requested from the AMC an extension of time in which to 
respond to the medical opinion obtained by the Board from an 
independent medical expert.  The extension requested in April 
2008 was for a period up to one year and the reasons therefor 
were noted to include the appellant's ongoing involvement in 
moving to another residence, the fact that the medical 
records she needed to respond to the expert's opinion were 
packed away in boxes or in storage, and her inability to 
access or unpack those boxes due to an ankle sprain and 
resulting incapacitation.  In written argument submitted to 
the Board in December 2008, the appellant's representative 
pointed out that an extension of time for a response to a 
supplemental statement of the case is permitted by 
regulation, see 38 C.F.R. § 20.303 (2008), where good cause 
is shown.  Denial of such request is an issue appealable to 
the Board.  Id.  Here, the AMC never directly responded to 
the appellant's request for a time extension, but waited 
until August 2008 to prepare a supplemental statement of the 
case, in which the prior denial was confirmed and continued.  
Such document was mailed to the appellant in September 2008.  

In the absence of evidence contraindicating entitlement to an 
extension, the appellant's request for a one-year extension 
is not found to be unreasonable under the circumstances.  So, 
remand is necessary to permit the appellant to provide the 
evidence and argument needed to support her claim.  

It, too, is noted that the appellant in April 2008 submitted 
VA Forms 4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, with 
respect to two medical providers, Arkansas Valley Regional 
Medical Center (treatment from 1978 to 1985 and from 1990 to 
1996), and Southeast Mental Health Services (treatment from 
1978 to 1985) whom she indicated had treated the Veteran 
during specified times during his lifetime .  Despite the 
statutory duty on the part of VA to assist a claimant in the 
development of all pertinent evidence, it appears that only 
the Arkansas Valley Regional Medical Center was contacted for 
records retrieval in the context of the instant appeal, with 
only limited records from that facility being obtained for 
inclusion in the claims folder.  Limited records from 
Southeast Mental Health Services are on file, which do not 
cover the alleged period of care shown on the April 2008 
authorization.  No request by VA has been made of that 
facility during the course of the instant appeal in order to 
obtain the records for the period indicated.  Remand is 
required to permit the AMC to undertake efforts to obtain the 
records in question.  38 C.F.R. § 3.159(c)(1) (2008).
The Board also notes that in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that, when adjudicating a claim for 
dependency and indemnity compensation, VA must perform a 
different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a dependency and indemnity compensation 
case must include (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the veteran's death based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected.  The Board acknowledges that none of the notices 
provided to the appellant were sufficiently detailed as to 
comply with the requirements of Hupp, and remand is necessary 
to furnish the required notice.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159 (2008), the 
appellant should be notified what 
information and evidence are still needed 
to substantiate her claim for entitlement 
to VA dependency and indemnity 
compensation, to include her claims for 
service connection for the cause of the 
veteran's death, benefits under 38 
U.S.C.A. § 1318, and VA compensation 
under 38 U.S.C.A. § 1151 for the 
veteran's death due to VA medical 
treatment received by him from October to 
December 1996. 

Included therein should be notice 
specifically tailored to comply with the 
Court's holding in Hupp as to claims for 
VA dependency and indemnity compensation, 
including a listing of those disorders 
for which service connection was 
established during the veteran's 
lifetime, an explanation of the evidence 
and information required to substantiate 
a claim for service connection for the 
cause of the veteran's death based on one 
or more previously service-connected 
disorders, and an explanation of the 
evidence and information required to 
substantiate a claim based on a disorder 
not yet service connected.  

Depending upon the appellant's response, 
all assistance due her should then be 
provided to her by VA.  

2.  The appellant must also be contacted 
to determine if she has secured any 
relevant medical records or other 
evidence to support her claim that she 
has referred to during this appeal and if 
not, whether she needs an extension of 
time to do so.  The appellant should be 
reminded that VA will assist her in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that she 
supplies sufficient, identifying 
information and written authorization.

3.  Contact Arkansas Valley Regional 
Medical Center and request all archived 
records of treatment of the Veteran which 
were compiled from 1978 to 1985 and from 
1990 to 1996.  Once obtained, such 
records should be made a part of the 
claims folder.  

4.  Contact Southeast Mental Health 
Services and obtain for inclusion in the 
claims folder all archived records 
relating to treatment administered to the 
Veteran from 1978 to 1985.  

5.  Thereafter, the appellant's claim for 
VA dependency and indemnity compensation 
should be readjudicated on the basis of 
all of the evidence of record, inclusive 
of the March 2004 opinion from an 
independent medical expert and any 
response thereto by the appellant, and 
all governing legal authority.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case, which should 
contain notice of all relevant actions 
taken on the claim for benefits.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain evidentiary 
development and to preserve the appellant's due process 
rights.  No inference should be drawn as to the outcome of 
this matter by the actions herein requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




